DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 15 February 2021, has been reviewed and entered.  Claims 2-4, 7, 8, 10-15 are amended and claim 16 is canceled, leaving claims 1-15 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome some of the 112 rejections (Remarks page 6).  Applicant does not amend the indefinite recitations in claims 13 and 15, nor does Applicant provide any arguments supporting the lack of amendment, and the rejections to claims 13 and 15 stand.
Applicant argues Suddaby does not disclose the structure of segments as they are described in the disclosure (Remarks page 7-9).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument that Suddaby’s segments “simply DO NOT and CAN NOT operate independently” (Remarks page 8) is drawn to a feature that has not been claimed.
Applicant’s argument that the present segments “are separate from each other, yet fit tightly together” (Remarks page 8) is drawn to features that have not been claimed.
Examiner suggests that Applicant limit the claimed segments to define them over the Suddaby segments.
Applicant argues Suddaby does not disclose spring assemblies, because Suddaby’s springs 30 “are essentially rubber bands” (Remarks page 9).  Suddaby’s springs 30 read on all of the structural limitations of the spring assemblies, and so are considered to be spring assemblies.  Furthermore, Suddaby refers to 30 as springs in pp 0041.
In response to applicant's argument that Suddaby’s springs do not “absorb impacts upon the outer shell” (Remarks page 9-10), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Suddaby’s springs 30 are capable of absorbing impacts upon the 
Applicant argues Suddaby does not disclose sleeves (Remarks page 10-12) because 22 and/ or 22a cannot be considered a plurality of sleeves because there is only one.  First, 22a and/ or 22 comprises two portions as shown in fig 3A.  Second, element 22 is comprised of two portions, an inner and outer portions, each of which could be considered a sleeve.  Therefore, at least two sleeves are disclosed by Suddaby.
Applicant argues Suddaby’s sleeves are “NOT in contact with anything and [do] NOT impart any frictional force to anything” (Remarks page 11).  The claims do not require the sleeve(s) be in contact with anything.
In response to applicant's argument that the sleeves do not impart any frictional force to anything, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  When the outer shell is impacted, parts of the helmet including the spring and sleeve are capable of compressing and imparting frictional force between components.  As set forth in the previous rejection and current rejection below, Applicant’s sleeves differ structurally from Suddaby’s sleeves, and limiting the structure of the sleeves to the structure disclosed by Applicant would define the invention over Suddaby.

Applicant does not argue the rejections of claims 2-15.
In light of the above, the rejection is believed to be proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 13 and 15 recite the limitation "a given segment" in their respective first lines.  There is insufficient antecedent basis for this limitation in the claim.  Is Applicant intending to recite --a given rigid shell segment of the plurality of rigid shell segments--?
Claims 13 and 15 are rendered indefinite by the recitation “N spring assemblies” because it is unclear if these spring assemblies are included in or in addition to the plurality of spring assemblies of claim 1.

Claim Rejections - 35 USC § 103

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suddaby (US 20130232668 A1) in view of Aspray (US 20070056081 A1).

As to claim 1, Suddaby discloses a helmet for dissipating impact energy and indicating the reception of impact energy associated with the predefined impact energy profile (helmet 10, capable of dissipating and indicating), comprising: a protective inner portion comprising a rigid shell formed as a single unit (hard inner shell 20, and “hard” is synonymous with “rigid”); and a protective outer portion formed as a plurality of rigid shell segments (outer shell 12 is “rigid” as disclosed in pp 0040; Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section," and because Suddaby’s protective outer portion may be at least visually divided into segments such as the front and back, it is considered to be formed from a plurality of rigid shell segments such as the front and back segment) and having a pneumatic impact absorber disposed thereon (bladders 40 are filled with fluid as disclosed in pp 0043); each shell segment being operably coupled to a corresponding region of the protective inner portion by a respective plurality of spring assemblies mounted there between (springs 30 as disclosed in pp 0041, figs 3A and 3B); each spring assembly comprising an elongated spring disposed within a sleeve (22 and/ or 22a form at least a partial sleeve, and it is noted that Suddaby does not disclose the structure of the sleeve disclosed in the present disclosure on page 6 line 20-25 where the outer surface of the spring is in direct contact with the inner 
Suddaby does not disclose each spring assembly further comprising a switch configured to trigger a resettable alarm in response to compression of the elongated spring by an amount indicative of a threshold level of impact energy.  
Aspray teaches a similar helmet (helmet, title) including a switch configured to trigger a resettable alarm (layer 18 and pp 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided each spring assembly of Suddaby with a switch for the purpose of alerting an observer to an impact (Aspray pp 0010) or flat battery (Aspray pp 0027).

As to claim 2, Suddaby as modified discloses the helmet of claim 1, wherein each of said plurality of spring assemblies is configured to trigger a respective resettable in response to the threshold level of impact energy (this is the obvious result of the modification presented in the rejection of claim 1 above).  

As to claim 3, Suddaby as modified discloses the helmet of claim 2, wherein each of said plurality of spring assemblies is configured to trigger the respective 

As to claim 4, Suddaby as modified discloses the helmet of claim 3, wherein at least one spring assembly of the plurality of spring assemblies associated with each shell segment is configured to indicate a concussive force (capable of indicating, either by Aspray’s alarm or by a visual indication such as damage to the helmet).  

As to claim 5, Suddaby as modified discloses the helmet of claim 1, wherein the pneumatic impact absorber comprises a resilient material inflated with air (Suddaby pp 0043 discloses compressing and squeezing bladder 40 like a balloon and that bladders 40 are filled with gas).  

As to claim 6, Suddaby as modified discloses the helmet of claim 5, wherein the pneumatic impact absorber comprises a plurality of chambers (Suddaby pp 0043 discloses dividing bladders 40 into compartments 40a, and chambers are synonymous with compartments).  

As to claim 7, Suddaby as modified discloses the helmet of claim 1, wherein the switch of each spring assembly comprises a mechanical switch (Aspray pp 0028 

As to claim 8, Suddaby as modified discloses the helmet of claim 1, wherein the switch of each spring assembly comprises an electrical switch (Aspray layer 18 as disclosed in pp 0024 and 0025) and the helmet further comprises a battery and electrical circuitry configured to operate the electrical switch and resettable alarm (Aspray pp 0027 discloses a battery).  

As to claim 9, Suddaby as modified discloses the helmet of claim 1, wherein the plurality of rigid shell segments comprise a front segment (Suddaby figs 1 and 2), a top segment (Suddaby figs 1 and 2), a back segment (Suddaby figs 1 and 2), a right side segment (Suddaby fig 1) and a left side segment (Suddaby figs 1 and 2).  

As to claim 10, Suddaby discloses the helmet of claim 1, wherein the threshold level of impact energy comprises a concussive force impact energy level (capable of causing).  

As to claim 11, Suddaby discloses the helmet of claim 1, wherein the threshold level of impact energy comprises a less than concussive force impact energy level (capable of contributing).  



As to claim 13, as best understood, Suddaby discloses the helmet of claim 12, wherein for a given segment having N spring assemblies associated therewith, each of the N spring assemblies is configured to fully compress in response to a level of impact energy approximately 1/N times the concussive force impact energy (capable of fully compressing).  

As to claim 14, Suddaby discloses the helmet of claim 11, wherein a full compression of at least one spring assembly of the plurality of spring assemblies associated with a segment is indicative of a less than concussive force impact of the segment (capable of indicating).  

As to claim 15, as best understood, Suddaby discloses the helmet of claim 14, wherein for a given segment having N spring assemblies associated therewith, each of the N spring assemblies is configured to fully compress in response to a level of impact energy approximately 1/N times the less than concussive force impact energy (capable of fully compressing).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732